970 So. 2d 908 (2007)
Reginald C. HAWKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1160.
District Court of Appeal of Florida, First District.
December 26, 2007.
Reginald C. Hawkins, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the lower tribunal's order denying motion to correct sentence, rendered on or about May 16, 2006, in Gadsden County Circuit Court case number 99-85CFA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, KAHN, and POLSTON, JJ., concur.